        Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 1 of 15




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                 Case No. 1:19-cr-00093-DCN
         Plaintiff,

         v.                                      MEMORANDUM DECISION AND
                                                 ORDER
  JESUS GARIBAY,

         Defendant.


                                  I. INTRODUCTION

       Pending before the Court are numerous motions filed by the parties in preparation

for trial. The Government’s Motion in Limine to exclude any evidence that Defendant,

Jesus Garibay, was the victim of a drive-by shooting in 2016 and a battery in April of 2018.

Dkt. 29. Garibay has also filed a Notice of Public Authority/Entrapment by Estoppel

Defense and an Offer in Support of a Justification Defense. Dkts. 38, 39, 56.

       The Court held oral argument on October 2, 2020 and took the motions under

advisement. For the reasons set forth below, the Court GRANTS the Defendant’s request

to present a justification defense, DENIES the Defendant’s request to present an

entrapment by estoppel defense, and DENIES the Government’s Motion in Limine to

exclude evidence.

                                  II. BACKGROUND

       Jesus Garibay was indicted in federal court on March 12, 2019 on one count of

unlawful possession of a firearm under 18 U.S.C. 922(g)(9). Dkt. 1. Under this provision,


MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 2 of 15




individuals with prior misdemeanor convictions for domestic violence in any court are

prohibited from possessing a firearm. This indictment arises from conduct which occurred

in December of 2018.

       Jesus Garibay was convicted of misdemeanor domestic battery in May of 2016 in

the Third District Court of Idaho, thus prohibiting him from possessing a firearm. In

November 2016, Garibay was dating Emily Contreras—the victim of the prior domestic

battery conviction with whom he resided. That month, Garibay was the victim of a drive-

by-shooting allegedly committed by Contreras’s brother and a cohort. During the

investigation of this crime, Detective Joseph Cardwell, from the Treasure Valley Metro

Violent Crimes Task Force, approached Garibay with an offer to become an informant.

Cardwell was attempting to capitalize on Garibay’s past association with the North-side

gang. After meeting with Cardwell a handful of times, rumors spread in the community

that Garibay was a “snitch.” Additionally, Fernando Hernandez, one of the purported

perpetrators of the November 2016 drive-by shooting, discovered that Garibay had

cooperated with law enforcement in their investigations of the event. Hernandez then

supposedly put a gang-ordered hit, or “light”, on Garibay, leading to an attack on Garibay

by two assailants in April of 2018.

       Less than a month later, Contreras purchased a firearm from a pawn shop, and kept

it in her home which she shared with Garibay and their six-month old child. Contreras

claims that this was solely her firearm, and that it was locked in a safe which Garibay could

not access.

       As of December 2, 2018, Garibay and Contreras had separated and Garibay had


MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 3 of 15




moved into his mother’s house. On December 2, Garibay returned to the residence he

shared with Contreras to retrieve personal belongings. Contreras became volatile and later

admitted to police to “flipping out.” Dkt. 56, Exhibit M at 4:28-4:35. Whilst collecting his

things, Garibay saw the firearm Contreras purchased in May of 2018 out in plain view—

not locked in the safe. Fearing the situation may escalate, Garibay took possession of the

firearm, and locked it in his brother’s vehicle. Garibay then called Boise Police to ask for

assistance in retrieving his things. When Officer Ian Seavey arrived on scene, Garibay

informed him that he was ending his relationship with Contreras and needed to collect his

belongings from the residence. Dkt. 56, Exhibit M at 1:55-2:03. Garibay also mentioned

that he had recently gotten off probation. Id. When asked if there were any firearms,

Garibay told Officer Seavey that he had taken Contreras’ gun and locked it in his brother’s

vehicle. Id. at 2:15-2:50. At that point, Officer Seavey instructed Garibay to take his hands

out of his pockets, and to leave the firearm locked in the vehicle. Id.

       After Garibay left the residence, Contreras called Boise Police to report that Garibay

had stolen her firearm. Officer Seavey then contacted Garibay via text and directed him to

turn the firearm over to the Caldwell Police, which Garibay did. Garibay was subsequently

arrested in February 2019 for the unlawful possession of a firearm relating to his conduct

on December 2, 2018.

       The Government seeks to exclude evidence related to these preceding threats—

specifically, the 2016 drive-by shooting and the 2018 battery. Dkt. 29. Garibay endeavors

to assert two defenses at trial: (1) a public authority/entrapment by estoppel defense; and

(2) a justification defense. Dkt. 38, 39, 56. Garibay’s first defense relates to the


MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 4 of 15




circumstances leading up to, and including, his arrest. Garibay’s second defense—

justification—is closely related to the series of threats and assaults leading up to Garibay’s

conduct in December of 2018.

                                III. LEGAL STANDARD

       Garibay seeks jury instructions for two separate defenses: justification and

entrapment by estoppel/public authority. A defendant is entitled to a jury instruction

relating to a defense if there is “any foundation in the evidence.” United States v. Morton,

999 F.2d 435, 437 (9th Cir. 1993). To satisfy this requirement, a defendant need only

provide evidence upon which a rational jury could find in the defendant’s favor. Id. While

this is a rather low burden, the defendant must show something more than a mere “scintilla”

of evidence. U.S. v. Johnson, 459 F.3d 990, 993 (9th Cir. 2006). However, a defendant is

entitled to the instruction even if the evidence is “weak, insufficient, inconsistent, or of

doubtful credibility.” United States v. Sotelo-Murillo, 887 F.2d 176, 178 (9th Cir.1989).

                                     IV. ANALYSIS

   A. Justification Defense

   1. Legal Standard

       To be entitled to a justification defense, a defendant must establish four elements.

United States v. Gomez, 92 F.3d 770, 775 (9th Cir. 1996). First, the defendant was under

an unlawful and present threat of harm. Id. This element requires that the present threat of

harm immediately precede the criminal conduct. Id. Second, that the defendant did not

recklessly place himself in a situation where he would be forced to engage in the criminal

conduct. Id. Third, the defendant must show he had no reasonable legal alternative to the


MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 5 of 15




criminal conduct. Id. And finally, there must be a direct causal relationship between the

criminal action and the avoidance of the threatened harm. Id.

   2. Analysis

       Garibay is entitled to a jury instruction on a justification defense because he has

provided sufficient evidence to establish all four elements of the affirmative defense. At

this stage, the Court must review the facts as presented by Garibay. See U.S. v. Lemon, 824

F.2d 763. 765 (9th Cir. 1987). Garibay need not provide strong evidence to support each

element—rather, Garibay only must provide sufficient evidence upon which a rational jury

could find that he was justified in possessing the firearm. See Morton, 999 F.2d at 437. The

Court finds that Garibay has carried that burden.

       First, Garibay has established sufficient evidence that he was under a present threat

of danger. When considering the evidence, Garibay only needs to “present[] a plausible

case that he thought himself in danger.” Gomez, 92 F.3d at 776. The mere assertion that

the defendant has been threatened is not sufficient to support a justification defense. U.S.

V. Wofford, 122 F.3d 787, 790 (9th Cir. 1997). In Wofford, the defendant claimed that he

had received numerous threats and had been assaulted several times over a period of six

years. Id. However, the defendant could not point to any specific incidents in the five

months leading up to charged conduct. Id. The Ninth Circuit concluded that “unless a

defendant presents evidence of a specific threat or a specific instance when he was

threatened, it is impossible for the court to determine whether the four elements to the

justification defense have been met. In such circumstances, the justification defense is

unavailable as a matter of law.” Id.


MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 6 of 15




       Courts have noted that a threat does not need to be so immediate as to require a

showing that the defendant had a gun to their head. Gomez, 92 F.3d at 775-77. The Ninth

Circuit has allowed a justification defense where the defendant had not received a threat in

the day prior to the defendant purchasing a firearm, but where the defendant had reason to

believe that the threats would be carried out. Id. In Gomez, the alleged attacker had personal

knowledge of Gomez, his family, and demonstrated an ability to carry out those threats. Id.

at 776. Though Gomez had not received any threats immediately preceding his purchase

of a firearm, the court found that Gomez was under a present and continuing threat of harm.

Id. That said, courts have declined to present a justification defense where the immediate

threat has vacated, and there appears to little risk that the threat will continue. United States

v. Nolan, 700 F.2d 479, 485 (9th Cir. 1983), (denying justification defense in a bar brawl

where the other party left).

       In this case, Garibay is able to point to a specific instance—December 2, 2018—in

which he was threatened. Garibay and Contreras had a volatile history, including

implications that Contreras has solicited her brother’s help in the past to attack Garibay.

Sometime on or before December 2, 2018, Contreras and Garibay separated. When Garibay

returned to the residence he had shared with Contreras and their child to retrieve personal

belongings, Contreras “flipped out.” Dkt. 56, Exhibit M at 4:28-4:35. During the encounter,

Contreras told Garibay, “Let’s see how far you get, Jesus. Let’s see how far you get.” Dkt.

56, Exhibit. M at 13:40-13:49. Garibay responded by referencing the two prior acts of

violence against him, including the drive by shooting in 2016 perpetrated by Contreras’

brother: “Just don’t try to send someone to shoot me or stab me okay?” Id. Like in Gomez,


MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 7 of 15




Garibay reasonably believed that Contreras had the motivations and ability to carry out a

threat. These statements, in conjunction with their volatile past and Contreras’ behavior

on December 2, 2018, demonstrate that Garibay plausibly believed himself to be under a

present threat of harm.

       Next, Garibay can establish that he did not recklessly place himself in a situation

where he would be endangered. On December 2, 2018, Garibay did not step into an

inherently violent environment. Rather, Garibay returned to the home he had shared with

Contreras and their child to retrieve personal belongings. There is no evidence to suggest

that Garibay entered the house to instigate a fight, escalate the situation, or anything other

than retrieve his belongings. As such, this does not rise to a level of reckless endangerment.

       The third element in a justification defense is the defendant had no reasonable legal

alternative. Under this element, a defendant must generally show that they sought “aid from

law enforcement before taking matters into his own hands.” Wofford, 122 F.3d at 791.

However, a defendant may also show that he “had no time to try it, or that a history of futile

attempts revealed the illusionary benefits of the alternatives.” Id.

       Here, under the facts presented, Garibay was concerned in that moment that

Contreras would become violent, and use the firearm, which was laying out in open view.

Because Contreras could have become violent at any point, Garibay had to act quickly by

removing the gun from Contreras’ access and locking it in his brother’s car. Given this

timeframe, Garibay likely did not have time to wait and try a legal alternative.

       Additionally, during the December 2, 2018 incident, after Contreras became

volatile, Garibay called police to act as a civil standby while he retrieved his things. In his


MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 8 of 15




conversation with police, Garibay told the officer that he was concerned for his safety and

had locked Contreras’ gun in his brother’s car. The officer then instructed Garibay to leave

the firearm in the vehicle. Thus, even after Garibay had removed the firearm from the

situation, he sought a reasonable legal alternative by contacting the police and was not told

to turn over the firearm to police at that time. As such, Garibay has provided sufficient

evidence of the third element of a justification defense.

       Finally, Garibay must establish that there was a direct causal link between the

threatened harm and the criminal conduct. See Gomez, 92 F.3d at 775. In Wofford, the

defendant claimed to have unlawfully possessed a firearm to protect himself and his family

from threats of violence made by his former gang. Wofford, 122 F.3d at 792. However, the

Ninth Circuit found that where the Defendant kept the gun—at a neighbor’s house, in his

mother’s attic, and under his mattress—was not easily accessible, and thus the defendant

would not be able to use the firearm if his life was under immediate threat. Id.

       Here, Garibay did not take possession of the firearm in order to use if for protection

like in Wofford. Rather, Garibay took possession of a firearm so that someone else would

not be able to use it against him. Contreras was volatile, had a history of violence towards

Garibay, and had easy access to a firearm. Fearing Contreras would become violent and

use the gun against him, Garibay took possession of the firearm and locked it in his

brother’s vehicle. Garibay’s criminal conduct—the unlawful possession of a firearm for

less than 24 hours—is directly related to the threatened harm in this case. Unlike in

Wofford, where the defendant’s possession of a firearm provided him no protection,

Garibay, by taking possession of the firearm, was able to directly prevent the threatened


MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 9 of 15




harm. Thus, the fourth element of the justification defense is met.

       The burden of proof for a jury instruction is rather low—Garibay only needs to show

some foundation in the evidence for each element of a justification defense. Here, Garibay

meets that burden and is, therefore, entitled to a jury instruction on the justification defense.

   B. Entrapment by Estoppel/Public Authority Defense

   1. Legal Standard

       For an entrapment by estoppel defense, a defendant must show that an authorized

government official, empowered to render claimed erroneous advice, who has been made

aware of all relevant historical facts, affirmatively told him that the proscribed conduct was

permissible. U.S. v. Batterjee, 361 F.3d, 1210, 1216 (9th Cir. 2004). The defendant must

then rely on that false information, and that reliance must be reasonable. U.S. v. Brebner,

951 F.2d 1017, 1024 (9th Cir. 1991). To determine if that reliance was reasonable, courts

implement an objective test. Id. Entrapment by estoppel is a defense derived from the Due

Process Clause, which prohibits convictions based on misleading government action.

Batterjee, 361 F.3d at 1216. Unlike the entrapment defense—which focuses on the

defendant’s subjective state of mind—entrapment by estoppel is more concerned with the

government’s conduct. Id.

       A public authority defense is closely related to entrapment by estoppel. Under this

affirmative defense, a defendant must show he reasonably relied on the authority of a

government official who engaged his participation in a criminal activity. U.S. v. Burrows,

36 F.3d 875, 881 (9th Cir. 1994). This defense requires that the government agent “had

the authority to empower the defendant to perform the acts in question.” Id. However,


MEMORANDUM DECISION AND ORDER - 9
        Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 10 of 15




unlike entrapment by estoppel, the defendant need not show that the government agent

affirmatively misled the defendant—rather, the defendant may have mistakenly relied on

a non-erroneous government statement or action, so long as that reliance was reasonable.

Id. at 882.

   2. Analysis

       Garibay also attempts to raise a public authority and entrapment by estoppel

defense. Dkt. 38. These two defenses are closely related, and in the present case, Garibay

cannot satisfy the elements of either.

       First, Garibay cannot establish sufficient evidence that Officer Seavey was an

authorized law enforcement officer empowered to give the erroneous advice. The Ninth

Circuit has held that “in asserting an entrapment by estoppel defense to charges of violating

federal law, a defendant is required to show reliance either on a federal government official

empowered to render the claimed erroneous advice, or on an authorized agent of the federal

government [. . .].” Brebner, 951 F.2d 1017 (9th Cir. 1991). In Brebner, the defendant was

not entitled to rely on statements made by state and local law enforcement officers because

they did not have the authority to bind the federal government with their erroneous

statements. Id. at 1026; see also United States v. Obendorf, 2016 WL 2354224 (D. Idaho

2016) (finding that defendant could not rely on statements made by state fish and game

officials as part of entrapment by estoppel defense).

       In the present case, Garibay relied on statements made by Officer Seavey from the

Boise Police Department. Because Officer Seavey works for a city police agency, he did

not have the authority to bind the federal government by any erroneous advice concerning


MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 11 of 15




federal law. Garibay argues that he reasonably believed that Officer Seavey had

authorization from the federal government, because Garibay had previously interacted with

Caldwell police officers who worked closely with a joint state-federal task force. Dkt. 38.

However, the defense of entrapment by estoppel is not concerned with Garibay’s beliefs—

it is concerned with the nature of the government conduct. Here, Officer Seavey was

working for the Boise Police Department and identified himself as such—he had no actual

authority to bind the federal government by any misleading or erroneous advice. As such,

Garibay cannot establish either a public authority or entrapment by estoppel defense.

      Additionally, Officer Seavey did not affirmatively empower Garibay to engage in

the prohibited conduct. To bring a defense of entrapment by estoppel, a defendant must

show “some kind of ‘affirmative misleading’ by government officials in order to satisfy

the elements of this defense.” Brebner, 951 F.2d at 1024-26; see also United States v.

Ramirez-Valencia, 202 F.3d 1106, 1109 (9th Cir. 2000) (holding that the defendant “must

show that the government affirmatively told him the proscribed conduct was permissible”).

      Here, Garibay was already in possession of the gun before he was in contact with

Officer Seavey. Additionally, the text messages between Garibay and Officer Seavey do

not indicate that Officer Seavey affirmatively told Garibay that the conduct was

permissible. See Dkt. 44-1. Instead, Officer Seavey instructed Garibay to return the gun.

Additionally, the text messages show that Garibay was already in transit to the Caldwell

Police Department and in possession of the firearm when Officer Seavey told him to return

the firearm. Dkt. 44-1. It cannot be said that Officer Seavey’s statements led Garibay to

violate federal law where Garibay was already in possession of the prohibited firearm.


MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 12 of 15




       Even if Officer Seavey made an affirmative statement to Garibay, Garibay’s

reliance upon that statement was not reasonable. The reasonableness of reliance on

misleading statements is judged based on an objective standard. Brebner, 951 F.2d at 1024.

To be reasonable, a defendant must show that “’a person sincerely desirous of obeying the

law would have accepted the information as true and would not have been put on notice to

make further inquiries.’” United States v. Tallmadge, 829 F.2d 767, 775 (9th Cir. 1987)

(quoting United States v. Lansing, 424 F.2d 225, 227 (9th Cir. 1970)). In the present case,

Officer Seavey works for Boise Police Department, not the Caldwell Police Department,

where Garibay turned over the gun. It is not reasonable that Garibay would rely upon

Officer Seavey’s statements without asking the Caldwell Police Department—the agency

to which he actually turned over the firearm—similar questions. Additionally, because

Officer Seavey did not explicitly tell Garibay that he would not face legal consequences

for being in possession of a firearm when he went to turn it in, Garibay should have been

on notice to inquire further about the legality of his conduct. Thus, Garibay’s reliance on

Officer Seavey’s statements—affirmatively misleading or not—was not objectively

reasonable.

       Garibay was not affirmatively misled by a federal agent to violate the law. Rather,

Garibay was already in violation of the law when he was told by a local police officer to

turn over the firearm. Additionally, Officer Seavey did not tell Garibay that his conduct

was within the confines of the law. As such, Garibay has not provided sufficient evidence

which would entitle him to an entrapment by estoppel or public authority defense.




MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 13 of 15




   C. Government’s Motion in Limine to Exclude Evidence

   1. Legal Standard

       The Court must now turn to the Government’s motion to exclude evidence of prior

threats and assaults upon Garibay. Under the Federal Rules of Evidence, evidence is

relevant if it has “any tendency to make the existence of any fact that is of consequence to

the determination of the action more probable or less probable than it would be without the

evidence.” Fed. R. Evid. 401. However, the Court “may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following:

unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Fed. R. Evid. 403. Under our precedent, even

“a small risk of misleading the jury” substantially outweighs the probative value of

minimally relevant evidence. United States v. Hitt, 981 F.2d 422, 424 (9th Cir. 1992);

United States v. Gonzalez–Flores, 418 F.3d 1093, 1098–99 (9th Cir. 2005) (evidence

presenting even a “modest likelihood of unfair prejudice” is “high enough to outweigh the

. . . probative value” of marginally relevant evidence).

   2. Analysis

   The Government claims that introducing evidence of past threats against Garibay will

mislead the jury and confuse the issues. Dkt. 29. Specifically, the Government requests an

order from the Court excluding evidence of the drive-by shooting perpetrated by

Contreras’s brother in November 2016 and the assault upon Garibay in April 2018. Dkt.

29. However, because Garibay is entitled to a jury instruction on the justification defense,

evidence relating to past threats or acts of violence is relevant. To raise and adequately


MEMORANDUM DECISION AND ORDER - 13
           Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 14 of 15




present his defense, Garibay intends to demonstrate that he was under a present threat of

harm from Contreras. During their encounter on December 2, 2018, Garibay explicitly

refers to both incidents when he says, “Just don’t try to send someone to shoot me or stab

me okay.” Dkt. 56, Exhibit. M at 13:40-13:49. Both of these incidents were clearly on

Garibay’s mind on December 2, 2018 and speak to why he feared Contreras may escalate

the situation. Thus, evidence that Garibay was the victim of a drive-by shooting in 2016

and a battery in April of 2018 directly speak to the first element of the justification defense.

While there may be some risk of confusing the jury, it is not substantial enough to outweigh

the relevance of the evidence.1 As such, evidence related to these two incidents shall not

be excluded.

                                           V. CONCLUSION

          In sum, the Court GRANTS Garibay’s Motion to present a justification defense,

DENIES Garibay’s Motion to present an entrapment by estoppel/public authority defense,

and DENIES the Government’s Motion in Limine to exclude evidence.

                                               VI. ORDER

The Court HEREBY ORDERS:

      1. The Government’s Motion in Limine to exclude certain evidence (Dkt. 29) is

          DENIED.

      2. Garibay’s request to present a justification defense (Dkt. 39) is GRANTED.




1
    Furthermore, the Court can remedy any such concerns with a limiting jury instruction.


MEMORANDUM DECISION AND ORDER - 14
      Case 1:19-cr-00093-DCN Document 59 Filed 10/27/20 Page 15 of 15




  3. Garibay’s request to present an entrapment by estoppel/public authority defense

     (Dkt. 38) is DENIED.


                                            DATED: October 27, 2020


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 15
